               Case 3:21-cv-01219-PGS-TJB Document 1-2 Filed 01/27/21 Page 1 of 29 PageID: 7

                                                               Case Summary
Case Number: MER L-001276-20
Case Caption: Locke, 254057B/Ciw-2 Edward Vs Zolack Joe
Court: Civil Part                                        Venue: Mercer                                Case Initiation Date: 07/13/2020
Case Type: Personal Injury                               Case Status: Active                          Jury Demand: None
Case Track: 2                                            Judge: Douglas H Hurd                        Team: 50
Original Discovery End Date:                             Current Discovery End Date:                  # of DED Extensions: 0
Original Arbitration Date:                               Current Arbitration Date:                    # of Arb Adjournments: 0
Original Trial Date:                                     Current Trial Date:                          # of Trial Date Adjournments: 0
Disposition Date:                                        Case Disposition: Open                       Statewide Lien:

Plaintiffs
Edward Locke, 254057B/Ciw-2 AKA 254057B/Ciw-210
Party Description: Individual                                                                         Attorney Name: Michael Poreda
Address Line 1: 168 Frontage Road, P.O. Box 2300                    Address Line 2:                   Attorney Bar ID: 025492010

City: Newark                      State: NJ                         Zip: 07114                        Phone:

Attorney Email: POREDA@POREDALAW.COM

Defendants
Amir Shakir
Party Description: Individual                                                                         Attorney Name:
Address Line 1:                                                     Address Line 2:                   Attorney Bar ID:
City:                             State: NJ                         Zip: 00000                        Phone:
Attorney Email:
Joe Zolack
Party Description: Individual                                                                         Attorney Name:
Address Line 1:                                                     Address Line 2:                   Attorney Bar ID:
City:                             State: NJ                         Zip: 00000                        Phone:
Attorney Email:
Case Actions
Filed Date        Docket Text                                                                   Transaction ID           Entry Date
                  Affidavit Of Indigency for MER-L-001276-20 submitted by EDWARD LOCKE,
07/13/2020        254057B/CIW-210, on behalf of EDWARD LOCKE, 254057B/CIW-2 against JOE         LCV20201249149           07/20/2020
                  ZOLACK, AMIR SHAKIR
07/20/2020        Order For Indigency - GRANTED by Judge HURD, DOUGLAS, H                       LCV20201250160           07/20/2020
                  Complaint uploaded by Case Management Staff submitted by EDWARD LOCKE,
07/20/2020                                                                                      LCV20201250402           07/20/2020
                  254057B/CIW-2
07/21/2020        TRACK ASSIGNMENT Notice submitted by Case Management                          LCV20201255878           07/21/2020
                  Summons uploaded by Case Management Staff submitted by EDWARD LOCKE,
11/05/2020                                                                                      LCV20202004240           11/06/2020
                  254057B/CIW-2
                  LACK OF PROSECUTION DISMISSAL WARNING Notice submitted by Case
11/28/2020                                                                                      LCV20202155021           11/28/2020
                  Management
                  Substitute Attorney uploaded by Case Management Staff submitted by MICHAEL
11/23/2020                                                                                      LCV20202238846           12/09/2020
                  POREDA
                  GENERAL CORRESPONDENCE submitted by POREDA, MICHAEL of WRONKO
12/22/2020        LOEWEN BENUCCI on behalf of EDWARD LOCKE, 254057B/CIW-2 against AMIR          LCV20202332709           12/22/2020
                  SHAKIR, JOE ZOLACK
                  CORRECTED: PROOF OF SERVICE submitted by POREDA, MICHAEL of WRONKO
01/14/2021        LOEWEN BENUCCI on behalf of EDWARD LOCKE, 254057B/CIW-2 against JOE           LCV2021103793            01/14/2021
                  ZOLACK
                  CORRECTION: re: [LCV2021103793] PROOF OF SERVICE submitted by POREDA,
                  MICHAEL of WRONKO LOEWEN BENUCCI on behalf of EDWARD LOCKE,
01/14/2021                                                                                      LCV2021104403            01/14/2021
                  254057B/CIW-2 against JOE ZOLACK Filing Type has been changed to SUMMONS by
                  Case Management Staff
         MER-L-001276-20 07/13/2020 Pg 1 of 8 Trans ID: LCV20201249149
Case 3:21-cv-01219-PGS-TJB Document 1-2 Filed 01/27/21 Page 2 of 29 PageID: 8
         MER-L-001276-20 07/13/2020 Pg 2 of 8 Trans ID: LCV20201249149
Case 3:21-cv-01219-PGS-TJB Document 1-2 Filed 01/27/21 Page 3 of 29 PageID: 9
          MER-L-001276-20 07/13/2020 Pg 3 of 8 Trans ID: LCV20201249149
Case 3:21-cv-01219-PGS-TJB Document 1-2 Filed 01/27/21 Page 4 of 29 PageID: 10
          MER-L-001276-20 07/13/2020 Pg 4 of 8 Trans ID: LCV20201249149
Case 3:21-cv-01219-PGS-TJB Document 1-2 Filed 01/27/21 Page 5 of 29 PageID: 11
          MER-L-001276-20 07/13/2020 Pg 5 of 8 Trans ID: LCV20201249149
Case 3:21-cv-01219-PGS-TJB Document 1-2 Filed 01/27/21 Page 6 of 29 PageID: 12
          MER-L-001276-20 07/13/2020 Pg 6 of 8 Trans ID: LCV20201249149
Case 3:21-cv-01219-PGS-TJB Document 1-2 Filed 01/27/21 Page 7 of 29 PageID: 13
          MER-L-001276-20 07/13/2020 Pg 7 of 8 Trans ID: LCV20201249149
Case 3:21-cv-01219-PGS-TJB Document 1-2 Filed 01/27/21 Page 8 of 29 PageID: 14
          MER-L-001276-20 07/13/2020 Pg 8 of 8 Trans ID: LCV20201249149
Case 3:21-cv-01219-PGS-TJB Document 1-2 Filed 01/27/21 Page 9 of 29 PageID: 15
        MER L 001276-20   07/20/2020    Pg 1 of 8 Trans ID: LCV20201250402
Case 3:21-cv-01219-PGS-TJB Document 1-2 Filed 01/27/21 Page 10 of 29 PageID: 16
        MER L 001276-20   07/20/2020    Pg 2 of 8 Trans ID: LCV20201250402
Case 3:21-cv-01219-PGS-TJB Document 1-2 Filed 01/27/21 Page 11 of 29 PageID: 17
        MER L 001276-20   07/20/2020    Pg 3 of 8 Trans ID: LCV20201250402
Case 3:21-cv-01219-PGS-TJB Document 1-2 Filed 01/27/21 Page 12 of 29 PageID: 18
        MER L 001276-20   07/20/2020    Pg 4 of 8 Trans ID: LCV20201250402
Case 3:21-cv-01219-PGS-TJB Document 1-2 Filed 01/27/21 Page 13 of 29 PageID: 19
        MER L 001276-20   07/20/2020    Pg 5 of 8 Trans ID: LCV20201250402
Case 3:21-cv-01219-PGS-TJB Document 1-2 Filed 01/27/21 Page 14 of 29 PageID: 20
        MER L 001276-20   07/20/2020    Pg 6 of 8 Trans ID: LCV20201250402
Case 3:21-cv-01219-PGS-TJB Document 1-2 Filed 01/27/21 Page 15 of 29 PageID: 21
        MER L 001276-20   07/20/2020    Pg 7 of 8 Trans ID: LCV20201250402
Case 3:21-cv-01219-PGS-TJB Document 1-2 Filed 01/27/21 Page 16 of 29 PageID: 22
        MER L 001276-20   07/20/2020    Pg 8 of 8 Trans ID: LCV20201250402
Case 3:21-cv-01219-PGS-TJB Document 1-2 Filed 01/27/21 Page 17 of 29 PageID: 23
                MER L 001276-20              07/20/2020            Pg 1 of 1 Trans ID: LCV20201250402
Case 3:21-cv-01219-PGS-TJB Document 1-2 Filed 01/27/21 Page 18 of 29 PageID: 24


 PREPARED BY THE COURT
 ______________________________________
                                                                   :
 Edward Locke, 254057B/CIW-210,                                    :        SUPERIOR COURT OF NEW JERSEY
                                                                   :
 Plaintiff,                                                        :                  MERCER COUNTY
                                                                   :
                                                                   :         Docket No. Mercer – L-1276-20
                          vs.                                      :
 Joe Zolack and Amir Shakir,                                       :                       Civil Action
                                                                   :
 Defendants                                                        :          ORDER FOR WAIVER OF FEES
                                                                   :
                                                                   :
                                                                   :

           THIS MATTER being opened to the Court by Edward Lock, 254057B/CIW-210, is seeking a waiver of
 filing fees on the grounds of indigency; and the Court having reviewed the papers submitted in support of this
 application for a declaration of indigency and the waiver of filing fees pursuant to R. 1:13-2 or R. 2:7-1 and in
 conjunction with AOC Directive #03-17,

 IT IS on this     20th day of              July        2020, ORDERED that the application is:

     X            GRANTED: All fees related to the filing shall be waived. The applicant is responsible for any costs

 associated with the service and/or advertising/publishing of any complaint. If applicant is awarded more than $2000

 in this case, the applicant is responsible to repay any and all fees waived as determined by the court.

              DENIED:

                        Failure to establish household income is below 150% of the federal poverty level and/or that

              applicant has no more than $2500 in liquid assets;

                        Failure to produce most recent award statement of proof of eligibility for public assistance and/or

              social security disability;

                        Failure to produce two (2) months of documentation for welfare, public assistance,

              unemployment, disability, social security, child support/alimony or other income; and/or failure to produce

              six (6) months of all bank account statements;

                        The court finds that the complaint, application, motion, appeal, petition or other filing is frivolous

              or malicious or constitutes an abuse of process.

              IT IS FURTHER ORDERED that the applicant shall serve a copy of this Order on all parties within

 seven (7) days from the date of this Order. This order expires one year after the final disposition of the

 case/judgment. If filed on appeal, the provisions of Rule 2:7-4 shall apply. Once the fee waiver has expired, the

 litigant is required to file another request for any further waiver of fees in this matter.
                                                                                /s/ Douglas H. Hurd
                                                                                       DOUGLAS H. HURD, P.J. CV.
       MER-L-001276-20 12/22/2020 3:13:10 PM Pg 1 of 2 Trans ID: LCV20202332709
Case 3:21-cv-01219-PGS-TJB Document 1-2 Filed 01/27/21 Page 19 of 29 PageID: 25




                                        December 22, 2020


 Mercer County Sheriff's Office
 Civil Process Unit
 Mercer County Court House
 175 South Broad Street
 Trenton, NJ 08650

 Re: Edward Locke v. Joseph Wszolek
     Docket No. MER-L-1276-20

 Dear Sheriff:

 Enclosed are 2 summons and the Complaint in this case to be served on Defendant Joseph
 Wszolek. I am also enclosing the court’s order granting the Plaintiff’s petition to waive fees.

 It is my understanding that Plaintiff Edward Locke previously sent you materials for service and
 that your office attempted to serve Joseph Wszolek at New Jersey State Prison but were told that
 he did not work there, as your office filed an affidavit stating that Wszolek was not known at
 New Jersey State Prison. That was not true; public records state that Mr. Wszolek works at
 New Jersey State Prison, and I have spoken with two Department of Corrections administrators
 who have confirmed that Mr. Wszolek did, and still does, work at New Jersey State Prison.

 To avoid future confusion, New Jersey State Prison asks that you contact its Litigation
 Coordinator, Fathom Borg, to schedule delivery of the summons. Ms. Borg can be contacted at
 (609) 292-9700 ext. 4606. New Jersey State Prison’s address is 600 Cass Street, Trenton, NJ
 08608.
       MER-L-001276-20 12/22/2020 3:13:10 PM Pg 2 of 2 Trans ID: LCV20202332709
Case 3:21-cv-01219-PGS-TJB Document 1-2 Filed 01/27/21 Page 20 of 29 PageID: 26




 The court has placed an order on the docket requiring that an affidavit of service be filed by
 January 26, 2021. If there is going to be a delay, or if there are any other problems with service,
 please contact me.

 Cc: Fathom Borg (via U.S. Mail)
     Judge Douglas Herd (via E-courts)


                                             Sincerely,




                                              MICHAEL POREDA
            MER L 001276-20 11/28/2020 4:05:36 AM Pg 1 of 1 Trans ID: LCV20202155021
      Case 3:21-cv-01219-PGS-TJB Document 1-2 Filed 01/27/21 Page 21 of 29 PageID: 27
      -

      MERCER COUNTY COURTHOUSE
      CIVIL CASE MANAGMENT OFFICE
      175 SOUTH BROAD ST P O BOX 8068
      TRENTON          NJ 08650-0068
                                            DISMISSAL NOTICE

      TELEPHONE - (609) 571-4200 EXT. 74432,NANCY NOCELLA          TEAM 050
      COURT HOURS: 8:30 AM - 4:30 PM

                        DATE: NOVEMBER 27, 2020
                          RE: LOCKE, 254057B/CIW-2 EDWARD VS ZOLACK JOE
                      DOCKET: MER L -001276 20
                      PARTY:   A SHAKIR             J ZOLACK




             PLEASE TAKE NOTICE THAT ON JANUARY 26, 2021   (60 DAYS FROM DATE OF
      THIS NOTICE), THE COURT WILL DISMISS THE ABOVE PARTY OR PARTIES FOR LACK OF
      PROSECUTION WITHOUT PREJUDICE, PURSUANT TO RULE 1:13-7 OR RULE 4:43-2 UNLESS ACTION
      REQUIRED UNDER THE ABOVE RULES IS TAKEN.


       HON DOUGLAS H. HURD                                               EDWARD LOCKE,
254057B/CIW-2
     _________________________________                                   168 FRONTAGE ROAD, P.O.
BOX 2300
           JUDGE                                                         NEWARK          NJ 07114
                MER L 001276-20              07/20/2020            Pg 1 of 1 Trans ID: LCV20201250160
Case 3:21-cv-01219-PGS-TJB Document 1-2 Filed 01/27/21 Page 22 of 29 PageID: 28


 PREPARED BY THE COURT
 ______________________________________
                                                                   :
 Edward Locke, 254057B/CIW-210,                                    :        SUPERIOR COURT OF NEW JERSEY
                                                                   :
 Plaintiff,                                                        :                  MERCER COUNTY
                                                                   :
                                                                   :         Docket No. Mercer – L-1276-20
                          vs.                                      :
 Joe Zolack and Amir Shakir,                                       :                       Civil Action
                                                                   :
 Defendants                                                        :          ORDER FOR WAIVER OF FEES
                                                                   :
                                                                   :
                                                                   :

           THIS MATTER being opened to the Court by Edward Lock, 254057B/CIW-210, is seeking a waiver of
 filing fees on the grounds of indigency; and the Court having reviewed the papers submitted in support of this
 application for a declaration of indigency and the waiver of filing fees pursuant to R. 1:13-2 or R. 2:7-1 and in
 conjunction with AOC Directive #03-17,

 IT IS on this     20th day of              July        2020, ORDERED that the application is:

     X            GRANTED: All fees related to the filing shall be waived. The applicant is responsible for any costs

 associated with the service and/or advertising/publishing of any complaint. If applicant is awarded more than $2000

 in this case, the applicant is responsible to repay any and all fees waived as determined by the court.

              DENIED:

                        Failure to establish household income is below 150% of the federal poverty level and/or that

              applicant has no more than $2500 in liquid assets;

                        Failure to produce most recent award statement of proof of eligibility for public assistance and/or

              social security disability;

                        Failure to produce two (2) months of documentation for welfare, public assistance,

              unemployment, disability, social security, child support/alimony or other income; and/or failure to produce

              six (6) months of all bank account statements;

                        The court finds that the complaint, application, motion, appeal, petition or other filing is frivolous

              or malicious or constitutes an abuse of process.

              IT IS FURTHER ORDERED that the applicant shall serve a copy of this Order on all parties within

 seven (7) days from the date of this Order. This order expires one year after the final disposition of the

 case/judgment. If filed on appeal, the provisions of Rule 2:7-4 shall apply. Once the fee waiver has expired, the

 litigant is required to file another request for any further waiver of fees in this matter.
                                                                                /s/ Douglas H. Hurd
                                                                                       DOUGLAS H. HURD, P.J. CV.
      MER-L-001276-20 01/14/2021 12:43:32 PM Pg 1 of 2 Trans ID: LCV2021103793
Case 3:21-cv-01219-PGS-TJB Document 1-2 Filed 01/27/21 Page 23 of 29 PageID: 29
      MER-L-001276-20 01/14/2021 12:43:32 PM Pg 2 of 2 Trans ID: LCV2021103793
Case 3:21-cv-01219-PGS-TJB Document 1-2 Filed 01/27/21 Page 24 of 29 PageID: 30
        MER L 001276-20   11/23/2020    Pg 1 of 2 Trans ID: LCV20202238846
Case 3:21-cv-01219-PGS-TJB Document 1-2 Filed 01/27/21 Page 25 of 29 PageID: 31
        MER L 001276-20   11/23/2020    Pg 2 of 2 Trans ID: LCV20202238846
Case 3:21-cv-01219-PGS-TJB Document 1-2 Filed 01/27/21 Page 26 of 29 PageID: 32
        MER L 001276-20   11/05/2020    Pg 1 of 2 Trans ID: LCV20202004240
Case 3:21-cv-01219-PGS-TJB Document 1-2 Filed 01/27/21 Page 27 of 29 PageID: 33
        MER L 001276-20   11/05/2020    Pg 2 of 2 Trans ID: LCV20202004240
Case 3:21-cv-01219-PGS-TJB Document 1-2 Filed 01/27/21 Page 28 of 29 PageID: 34
           MER L 001276-20 07/21/2020 4:22:07 AM Pg 1 of 1 Trans ID: LCV20201255878
      Case 3:21-cv-01219-PGS-TJB Document 1-2 Filed 01/27/21 Page 29 of 29 PageID: 35
MERCER COUNTY COURTHOUSE
CIVIL CASE MANAGMENT OFFICE
175 SOUTH BROAD ST P O BOX 8068
TRENTON          NJ 08650-0068
                                             TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (609) 571-4200
COURT HOURS 8:30 AM - 4:30 PM

                             DATE:   JULY 20, 2020
                             RE:     LOCKE, 254057B/CIW-2 EDWARD    VS ZOLACK JOE
                             DOCKET: MER L -001276 20

      THE ABOVE CASE HAS BEEN ASSIGNED TO:   TRACK 2.

     DISCOVERY IS   300 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

      THE PRETRIAL JUDGE ASSIGNED IS:   HON WILLIAM X. ANKLOWITZ

       IF YOU HAVE ANY QUESTIONS, CONTACT TEAM      020
AT:   (609) 571-4200 EXT 74454.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            ATTENTION:
                                             EDWARD LOCKE, 254057B/CIW-2
                                             168 FRONTAGE ROAD, P.O. BOX 2300
                                             NEWARK           NJ 07114



JUWHER1
